Citation Nr: 0604675	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-30 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from May 1985 to March 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

At the October 2005 travel board hearing, the veteran 
submitted additional evidence accompanied by a waiver of the 
RO's right to initial consideration of the new evidence.  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issues on appeal.  38 
C.F.R. §§ 19.9, 20.1304(c) (2005).  

The issue of entitlement to service connection for left ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent medical evidence of record shows that the 
veteran does not currently have hearing loss in the right ear 
as defined in 38 C.F.R. § 3.385, nor does the evidence show 
that he is currently diagnosed with sensorineural hearing 
loss in the right ear.  

3.  The competent medical evidence of record shows that the 
tinnitus the veteran reportedly experiences is not related to 
an incident of his military service. 


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
during active service; nor may sensorineural hearing loss of 
the right ear be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2005).  

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A.    §§ 1131, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in January 2004, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The January 2004 VCAA notice advised the veteran of 
what the evidence must show to establish entitlement to 
service-connected compensation benefits.  A follow-up VCAA 
notice was mailed to the veteran in September 2004.  

The Board acknowledges that the VCAA notices contained no 
specific request for the veteran to provide any evidence in 
the veteran's possession that pertained to the claims or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159(b)(1) 
(2005).  A complying notice, however, need not necessarily 
use the exact language of the regulation so long as that 
notice properly conveys to a claimant the essence of the 
regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claims-that is, evidence of 
the type that should be considered by VA in assessing his 
claims.  A generalized request for any other evidence 
pertaining to the claims would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notices did 
not harm the veteran, and it would be legally proper to 
render a decision in the case without further notice under 
the regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the March 
2004 rating decision, June 2004 Statement of the Case (SOC), 
and January 2005 Supplemental Statement of the Case (SSOC), 
which included a discussion of the facts of the claims, 
notification of the bases of the decisions, and a summary of 
the evidence used to reach the decisions.  The SOC and SSOC 
provided the veteran with notice of all the laws and 
regulations pertinent to his claims, including the law and 
implementing regulations of the VCAA.  The Board concludes 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a VA examination in October 2004 and 
obtained a medical opinion on the etiology of the veteran's 
reported tinnitus.  The RO also scheduled the veteran for the 
travel board hearing that was held in October 2005.  The 
claims file reflects that available service medical records 
were associated with the claims file in an unrelated earlier 
claim.  The veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.     

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, specifically, sensorineural hearing loss, becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id. 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

As noted earlier, the claims file shows that some of the 
veteran's service medical records are outstanding.  In cases 
where the veteran's service medical records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit-of-the-doubt doctrine under 38 
U.S.C. § 5107(b).  Dixon v. Derwinski, 3 Vet. App. 261, 264 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The veteran contends that he was exposed to loud noise when 
he was assigned duties as a radioman attached to an artillery 
unit during service, which he believed resulted in hearing 
loss and tinnitus.  

Audiometric testing conducted at the October 2004 VA 
examination revealed no 38 C.F.R. § 3.385 hearing loss in the 
right ear, which included a speech recognition score of 100 
percent in the right ear, and sensorineural hearing loss of 
the right ear was also not identified.  In a statement dated 
in October 2003, K.H. of the Twin Cities Hearing Aid Center 
included an uninterpreted audiometric evaluation with no 
controlled speech discrimination test score provided.  The 
Board is prohibited from interpreting K.H.'s graphical 
representations of audiometric data.  Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995).  An audiogram dated in October 2005 
from Beltone Hearing Aid Center is similarly uninterpreted 
and includes a controlled speech discrimination test score of 
100 percent in the right ear-although with no indication 
that the Maryland CNC Test was used in obtaining this score.  
Thus, the only competent evidence of record fails to show 
that the veteran has a current disability manifested by 
hearing loss of the right ear.  Entitlement to service-
connected benefits is specifically limited to cases where 
there is a current disability.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (providing that in the absence of 
proof of a present disability there can be no valid claim).  
Accordingly, service connection for right ear hearing loss is 
not warranted. 
 
As for the tinnitus claim, the October 2004 VA audiologist 
opined that the veteran's reported tinnitus was less likely 
as not caused by or a result of noise exposure while on 
active duty in the military based on a review of the claims 
file and the veteran's subjective complaints.  There is no 
competent medical opinion to the contrary.  As for the 
veteran's opinion on the cause of his tinnitus, the Board 
notes that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Because the veteran is not a medical expert, his assertions 
of a relationship between the claimed disorder and his 
service cannot constitute competent evidence of such a 
relationship.  Thus, the Board finds the VA examiner's 
unfavorable opinion dispositive on the question of whether 
the veteran's reported tinnitus is related to an incident of 
his service.  Accordingly, service connection for tinnitus is 
not warranted.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt rule is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

 
ORDER

Service connection for right ear hearing loss is denied. 

Service connection for tinnitus is denied. 


REMAND

As previously noted, the veteran submitted an October 2005 
audiogram from Beltone Hearing Aid Center which for the first 
time showed that the veteran might have a left ear hearing 
impairment as defined by 38 C.F.R. § 3.385 where the reported 
speech discrimination test score was 90 percent in the left 
ear.  There is no indication, however, if the Maryland CNC 
Test was used in obtaining this score as required by VA 
regulation.  In addition, the Board observes that in an 
August 2004 statement, K.H. opined that the veteran's left 
ear "hearing loss [might] have been due to service in a 
military environment such as his assignment as [a] Fire 
Support Specialist."  The October 2004 VA examiner diagnosed 
mild sensorineural hearing loss at 6000 Hertz in the left 
ear.  The Board finds that the veteran should be afforded a 
new VA audiological examination and an opinion should be 
obtained on the etiology of any left ear hearing loss found 
on examination.  38 U.S.C.A.              § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005). 

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any left ear hearing loss that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any left ear hearing loss found 
on examination is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), causally or 
etiologically related to the veteran's 
military service. (The examiner should 
accept as fact that the veteran was 
exposed to loud noise during service.)  
Please send the claims folder to the 
examiner for review.  

2.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


